Citation Nr: 0414693	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  99-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder to 
include as due to the exposure to herbicides.  

2.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
RO, which denied the veteran's claim of service connection 
for a skin condition due to exposure to herbicides.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2001.  

In a June 2001 decision, the Board determined that a May 1997 
rating decision that denied service connection for a skin 
condition due to herbicide exposure had become final.  See 
38 C.F.R.§§ 20.200, 20.201, 20.202, 20.302, 1103.  

Nonetheless, the Board, in its June 2001 decision, determined 
that sufficient new and material evidence had been received 
to reopen the claim.  See 38 C.F.R. § 3.156.  The Board then 
remanded the matter to the RO for further evidentiary 
development.  

In January 2004, the Board requested an expert medical 
opinion regarding the etiology of the veteran's claimed skin 
disorder.  A response was received that month.  

As set forth hereinbelow, the issue of an increased rating 
for service-connected PTSD is being remanded to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on his part.  



FINDINGS OF FACT

1.  The veteran is shown to have had mild localized 
dermatitis prior to the time he entered military service.  

2.  The veteran is not shown to have manifested complaints or 
findings relative to a skin disorder in service or for many 
years after service.  

3.  The currently demonstrated post inflammatory pigment 
changes are not shown to be due to herbicide exposure or 
other demonstrated event in service.  



CONCLUSION OF LAW

The veteran's skin disability manifested by post inflammatory 
pigment changes is not due to herbicide exposure or other 
disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to be due to herbicide 
exposure that was incurred in service.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless for the 
reasons specified hereinbelow.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).  

VCAA also contains provisions regarding the scope of notice 
to which those claiming VA benefits are entitled.  
38 U.S.C.A. § 5103A. (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Indeed, in April 2002, the veteran indicated that he had no 
more evidence to submit and wished to have his case reviewed 
by the Board.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing via video teleconference before a the undersigned.  

Further, he and his representative have been notified via 
December 2001 letter of the evidence needed to establish the 
benefit sought, and he has been advised via that letter 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

A careful review of the veteran's service medical records 
shows that a skin abnormality was noted on the veteran's 
August 1963 Report of Medical Examination upon entry into 
service.  Specifically, mild lichenification in both 
popliteal fossae was noted.  The diagnosis was that of mild 
localized dermatitis.  

The veteran's service medical records are negative for any 
complaints or treatment of a skin rash during service.  A 
periodic examination in April 1967 and his June 1968 
separation physical were negative for any complaints, 
findings or diagnosis of a skin disorder.  

An October 1992 VA general medical examination report 
revealed no obvious lesions on the skin other than those 
associated with typical scarring from bites.  

A January 1995 VA outpatient record showed treatment for dry 
scalp with pruritus on the neck, lower back, midline sternum 
and arms.  

The VA outpatient treatment records from 1997 and 1999 
reflect treatment for a skin rash.  Specifically, a February 
1997 psychiatric discharge summary indicated that the veteran 
had rashes on the skin of both arms and upper extremities.  

An April 1999 VA dermatology examination showed that the 
veteran complained of having had a rash on his legs, groin, 
back and arms since 1968.  The veteran indicated that the 
rash was itchy and that he had tried some creams that 
provided relief.  

The veteran indicated that he had experienced flare-ups when 
the rash swelled and sometimes leaked clear fluid.  The 
examination report indicated findings of hyperpigmented scaly 
areas of distal lower extremities and hyper and hypo 
pigmented areas on mid thighs.  

The diagnosis was that of post-inflammatory pigment 
alteration and xerosis.  The primary etiology was not 
apparent that that time.  The veteran was treated with 
ointment and moisturizers.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2001 when he reported 
having developed a skin rash and receiving treatment during 
service.  The veteran indicated that, after service, he did 
not start seeking medical treatment for the rash until the 
1990's.  He stated that the rash was mainly on his legs, 
back, arms and head.  

On March 2002 VA dermatologic examination, the veteran 
reported that he had had a rash on his face, scalp, legs, 
arms and back since 1966 when he was in Vietnam.  According 
to him, the rash had been constant since that time.  He 
complained of burning and itching, especially when exposed to 
the sun and heat or while perspiring.  He reported the 
formation of pustules that leaked on occasion.  

On examination, the examiner noted multiple hypopigmented 
lesions throughout the body ranging from two to eight 
millimeters in diameter.  The examiner opined that the 
veteran had a chronic skin condition dating back to 1966 by 
history.  The examiner surmised that the veteran had 
postinflammatory pigment alteration.  The examiner stated 
that because there were no fresh lesions on examination, he 
could not make a determination regarding etiology.  

In January 2004, the Board requested the opinion of a medical 
specialist.  That month, a VA dermatology attending physician 
opined that, upon review of the record, it appeared that the 
veteran had a skin disorder upon entering service and that 
postinflammatory changes were associated with irritation of 
the skin.  

The dermatologist could not determine the etiology of the 
veteran's skin disorder but indicated that it was unrelated 
to herbicide exposure in service as the veteran's skin 
condition did not constitute chloracne, soft tissue sarcoma 
or porphyria cutanea tarda.  


Law and Regulations 

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  

The specified skin disorders include chloracne or other 
acneform disease consistent with chloracne, soft tissue 
sarcoma and porphyria cutanea tarda.  38 C.F.R. § 3.309(e).  

If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6) (iii).  

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated on March 14, 1996.  

Notwithstanding the foregoing law and regulation pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Based on the January 2004 expert medical opinion, the 
veteran's current skin disability does not involve chloracne, 
soft tissue sarcoma or porphyria cutanea tarda.  The 
foregoing are the only skin conditions for which presumptive 
service connection can be granted based on exposure to 
herbicides to include Agent Orange.  38 C.F.R. §§ 3.307, 
3.309(e).  As such, service connection for the veteran's skin 
condition on a presumptive basis must be denied.  Id.; 
38 C.F.R. § 3.303.  

As to direct service connection, there is no competent 
evidence that serves to establish that the currently 
demonstrated post inflammatory pigment changes are related to 
a disease process that was incurred in or aggravated by 
service.  

Absent findings of skin manifestations in service or until 
many years thereafter to support the veteran's assertions, 
the VA examiners found no basis for relating the onset of the 
current skin disability to service.  38 C.F.R. § 3.303.  The 
VA examiner in January 2004 opined that the veteran's skin 
condition was not one of the recognized manifestations of 
herbicide exposure.  



ORDER

Service connection for a skin disorder is denied.



REMAND

The veteran has not been adequately apprised of the 
provisions of VCAA with respect to his claim of an increased 
rating for his service connection PTSD.  As such, the RO must 
send the veteran a letter outlining the provisions of VCAA 
along with information regarding the veteran's and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Next, the RO must schedule a psychiatric examination to 
assess the severity of the veteran's PTSD.  All symptoms must 
be enumerated, and the state of the veteran's PTSD must be 
described in detail.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter outlining the provisions of VCAA 
as well as the veteran's and VA's 
respective responsibilities as to 
obtaining that evidence.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  See also 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); See Quartuccio, supra.  

2.  The RO should schedule a VA 
psychiatric examination for the purpose 
of ascertaining the current severity of 
the service-connected PTSD.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner is asked 
to enumerate all symptoms associated with 
the veteran's service-connected PTSD and 
comment upon the nature and severity of 
each symptom listed.  The state of the 
veteran's psychiatric disability should 
be described in detail.  A rationale for 
all opinions and conclusions must be 
provided. 

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
medical examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Finally, the RO should readjudicate 
the claim for increase in light of the 
completed additional development .  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



